DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made of application #16/281,563 filed on 02/21/2019 in which claims 1-8 have been presented for examination in a first action on the merits.
Response to Amendment
Acknowledgement is made of preliminary amendment filed on 02/21/2019 in which claims 3-4 are currently amended while claims 9-12 have been newly added. By this amendment, claims 1-12 are now pending in the application for prosecution in a first action on the merits.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 05/09/2017 has been considered and placed of record. An initialed copy is attached herewith.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Claims 1-12 are allowable over the prior art of record.
The prior art of record either taken alone or in combination thereof fails to teach or reasonably suggest, in the claimed combination, a redundant power supply system comprising among other patentable features,  a first switching element interposed between the second DC-DC converter and the second battery; a first diode connected in parallel to the first switching element and configured to perform rectification in a direction from the second battery toward the second DC-DC converter; and a control section configured to turn off the first switching element when the second battery is in a first state where a stored power amount thereof is equal to or 
Claims 2-12 depend either directly or indirectly from claim 1 and thus are also allowable for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The closest prior art of record is US 2009/0243390 to Oto in which a power supply apparatus and control method is disclosed. The power supply apparatus comprising a first DC/DC converter(2) coupled to an output of a fuel cell(1), a first diode(3) connected between the output of the first DC/DC converter(2) and an output terminal(OUT) of the apparatus, a second diode(4) connected between an output of a secondary battery(7) and the output terminal(OUT), a first transistor(5) connected in parallel with the first diode(3), a second transistor(6) connected in parallel with the second diode(4), and a control module(8) configured to set the first(5) and the second transistor(6) to the off and the on state(see Fig. 3), respectively, when the output voltage of the first DC/DC converter(2)(VDC) is equal to or lower than a reference voltage(VDC≤Vof + VB), and to set the first(5) and the second transistor(6) to the on and the off state, respectively, when the output voltage of the DC/DC converter is higher than the reference voltage(VDC≥Vof + VB).
However, Oto differs from the claimed invention in that the control module (8) is not configured to: “to turn off the first switching element when the second battery is in a first state where a stored power amount thereof is equal to or larger than a predetermined first threshold value, and to turn on the first switching element when the second battery is in a state other than the first state”, as recited. Additionally, the second transistor of Oto (6) correspond to the first switch of the claimed invention and Oto does not teach two batteries. Instead, Otto discloses a fuel cell (1) and a secondary battery (7).
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
US 2016/0204703 to ISHIGAKI et al., (ISHIGAKI) discloses the general state of the art regarding a power supply system with an operation mode selection unit.
USPAT 9,041,249 to Chan discloses systems and methods to operate a power supply with asymmetric series power packs and efficient DC-DC conversion.
USPAT 8,593,013 to Wang et al., (Wang) discloses the general state of the art regarding a switching control method capable of continuously providing power and related apparatus and power supply system.
US 2012/0235484 to YAMADA et al,. (YAMADA) a method of controlling a battery storing electric power and device.
 US 2009/0243390 to Oto discloses the general state of the art regarding a power supply apparatus and power control method.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127.  The examiner can normally be reached on M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        January 12, 2021